                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DANTE ROBINSON,                                            :
                                                           :
                                    Petitioner,            :             CIVIL ACTION NO. 16-2569
                                                           :
         v.                                                :
                                                           :
MAHALLY, DISTRICT ATTORNEY OF                              :
THE COUNTY OF PHILADELPHIA, and                            :
THE ATTORNEY GENERAL OF THE                                :
STATE OF PENNSYLVANIA,                                     :
                                                           :
                                    Respondents.           :

                                                      ORDER

         AND NOW, this 18th day of January, 2019, after considering the petition for writ of

habeas corpus under 28 U.S.C. § 2254 filed by the pro se petitioner, Dante Robinson (Doc. No.

1), the respondents’ response to the petition (Doc. No. 20), the state court record, and United

States Magistrate Judge Henry S. Perkin’s report and recommendation (Doc. No. 21);

accordingly it is hereby ORDERED as follows:

         1.       The clerk of court is DIRECTED to remove this action from civil suspense and

RETURN it to the court’s active docket; 1

         2.       The Honorable Henry S. Perkin’s report and recommendation (Doc. No. 21) is

APPROVED and ADOPTED;

         3.       The petitioner’s petition for writ of habeas corpus (Doc. No. 1) is DENIED;

1
  Since neither party filed objections to Judge Perkin’s report and recommendation, the court need not review the
report before adopting it. See Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (acknowledging that 28
U.S.C. § 636(b)(1)(C) “may not require, in the absence of objections, the district court to review the magistrate’s
report before accepting it”). Nonetheless, “the better practice is for the district judge to afford some level of review
to dispositive legal issues raised by the report.” Id. As such, the court will review the report here for plain error.
See Oldrati v. Apfel, 33 F. Supp. 2d 397, 399 (E.D. Pa. 1998) (“In the absence of a timely objection, . . . this Court
will review [the magistrate judge’s] Report and Recommendation for clear error.” (internal quotation marks
omitted)). The court may “accept, reject, or modify, in whole or in part, the findings or recommendations made by
the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). The court has reviewed Judge Perkin’s report for plain error and
has found none.
        4.       The petitioner has not made a substantial showing of the denial of a constitutional

right and is therefore not entitled to a certificate of appealability, 28 U.S.C. § 2253(c)(2); 2 and

        5.       The clerk of court shall mark this case as CLOSED.


                                                              BY THE COURT:



                                                              /s/ Edward G. Smith
                                                              EDWARD G. SMITH, J.




2
 See Slack v. McDaniel, 529 U.S. 473, 484 (2000) (explaining requirements for obtaining certificate of appealability
under section 2253(c)(2)).

                                                         2
